DETAILED ACTION
This communication is a Final Office Action rejection on the merits. Claims 1-18 are currently pending and have been addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on 08/09/2023 (related to the 101 Rejection) have been fully considered but they are not persuasive.
Applicant states, on page 15, that the claims of the present application do not recite an abstract idea per se, but rather a technical way to satisfy the technical problem of presenting the most relevant combinations of entities to choose from by analyzing a huge data set pertaining to client and service provider organizations including "current availability" data that may be dynamically changing.
Applicant respectfully disagrees with Applicant. Claim 1 elements are considered to be abstract ideas because they are directed to a method of organizing human activity which include managing interactions between people. This is a form of managing interactions between people because it’s using historical data to predict a probability for successfully attending the meeting, wherein the probability is used by the service provider to select the combination with the highest probability. If a claim limitation, under its broadest reasonable interpretation, covers managing interactions between people, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
The main functions recited in claim 1 are merely used to: collect data (e.g. meeting information and historical win data), analyze the data (e.g. to predict a probability of successfully attending the meeting), and display certain results of the collection and analysis (e.g. provide success scores and probabilities to the service providers). Those are functions that the courts have described as merely indicating a field of use or technological environment in which to apply a judicial exception (see MPEP 2106.05(h)).
The mere nominal recitation of generic computer components does not take the claim out of the methods of organizing human interactions grouping. The deal database is merely used to store a plurality of client services provided over a period of time by the service provider (Paragraph 0007). At Step 2A, Prong 2, this is considered “field of use” as it’s just used to store data and the database is not improved (MPEP 2106.05h). At Step 2B, this is a conventional computer function of “receiving or transmitting data over a network” and “storing and retrieving information in memory” (MPEP 2106.05d). 
Therefore, the claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment.  See 84 Fed. Reg. 55. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. 
Examiner concludes that the additional elements in combination fail to amount to significantly more than the abstract idea based on findings that each element merely performs the same function(s) in combination as each element performs separately. The claim is not patent eligible. 

Applicant's arguments filed on 08/09/2023 (related to the 103 Rejection) have been fully considered but they are not persuasive.
Applicant states, on page 17, Kumar merely performs one-way matching so as to match a best possible service provider to a customer. Kumar, however, does not perform two-way matching where the most suitable both service-provider side and client-set entities are identified for a high probability of successful meeting.
Applicant respectfully disagrees with Applicant. Kumar performs two-way matching (e.g. matching a customer with the most suitable service providers). Also, Examiner notes that a first set of client entities may include only one entity (e.g. a customer). Therefore, based on broadest reasonable interpretation in light of the specification, Kumar discloses “perform two-way matching where the most suitable both service-provider side and client-set entities are identified.”
Applicant further states, on page 17, that Kumar is completely silent on identifying a second set of client entities based on a plurality of client parameters such that the second set of client entities have a high similarity score vis-a-vis the first set of client entities.
Applicant respectfully disagrees with Applicant. Examiner notes that Kumar discloses a matching score based on various client parameters and availability (Column 16, lines 32-58, matching based on ratings, years of experience, and business unit; Column 8, lines 58-67, matching can also take into consideration location and availability). It’s noted that Kumar takes into consideration various client parameters and availability in the first step of the process. In contrast, the Applicant proposed a different process wherein the highest ranked service provider entities are identified in the first step of the process and the service providers are further evaluated based on availability in the second step of the process. Although the Applicant describes a slightly different process, Examiner notes that the same result is obtained from both processes (e.g. determining the best service providers for an entity based on various client parameters and availability). Therefore, changing the sequence of performing a process which accomplished the same result is not sufficient to distinguish over the prior art (see MPEP 2144.04, selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results). 
Applicant further states, on page 19, that there is no indication that Kumar determines time-dependent win ratios for the service providers and based on that generates different combinations of entities from the service provider side and the client side that would have highest chances of successfully attending a meeting.
Applicant respectfully disagrees with Applicant. Applicant’s specification states that the time dependent win-ratio indicates a capability of a service provider entity to successfully execute the meeting with the client (Paragraph 0007). Examiner notes that Kumar discloses a time-dependent win-ratio as it discloses a time-dependent measure, wherein the measure indicates a capability of a service provider entity to successfully execute the meeting with the client (Column 16, lines 32-58, matching score based on ratings of providers; Column 30, lines 30-50, matching score based on customer satisfaction with work). Examiner interprets a good rating and/or a good satisfaction with work as a win. Further, Kumar discloses wherein the matching score can be a probabilistic value (Column 16, lines 32-58). 
Although Kumar discloses a set of time dependent win-ratios (e.g. ratings and customer satisfaction with work), a success score (e.g. performance metrics), and wherein the matching score can be a probabilistic value, Kumar does not specifically disclose wherein the success score predicts a probability for successfully attending the meeting. 
However, Doganata et al. discloses a probability for successfully attending the meeting (Paragraph 0060, The SPM 118 uses these distribution functions to calculate the probability of actual satisfaction being greater than a user specified threshold for each service provider). Therefore, Doganata improves upon Kumar by substituting a known metric for evaluating service providers (e.g. matching score based on performance metrics, wherein Kumar teaches that the matching score can be a probabilistic value) for another known metric for evaluating service providers (e.g. probability of successfully attending the meeting). 
Amended independent claims 6 and 11 also recite similar features as that of the amended independent claim 1 and therefore are rejected for the same reasons as independent claim 1. Dependent claims 3, 8 and 11 are also rejected by virtue of their dependency on at least one of the independent claims 1, 6 and 11 respectively.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without reciting significantly more. 

Independent Claim 1
Step One - First, pursuant to step 1 in the January 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) on 84 Fed. Reg. 53, the claim 1 is directed to a method which is a statutory category.
Step 2A, Prong One - Claim 1 recites: A method for identifying at least a pair of entities for a meeting, the method comprising: receiving a meeting information between a client and a service provider; determining, based on the meeting information, a service type to be provided to the client by the service provider; identifying a client service, from a plurality of client services provided over a period of time by the service provider, having a highest similarity score with the service type to be provided to the client; identifying a first set of service provider entities and a first set of client entities based on the client service identified to be similar to the service type, wherein the first set of service provider entities and the first set of client entities were involved in executing the client service between the service provider and the client respectively; identifying a second set of service provider entities and a second set of client entities based on a plurality of service provider parameters and a plurality of client parameters respectively such that the second set of service provider entities and the second set of client entities have a highest similarity score vis-a-vis the first set of service provider entities and the first set of client entities respectively, wherein the second set of client entities are identified based on at least one of a client associated with the first set of client entities and a current availability of the first set of client entities; predicting a set of time dependent win-ratios, corresponding to the second set of service provider entities in such a manner that each time dependent win-ratio indicates a capability of a service provider entity of the second set of service provider entities to successfully execute the meeting with the client; generating, based on the set of time dependent win-ratios, one or more combinations comprising at least a pair of entities taken from the second set of service provider entities and the second set of client entities, wherein each combination is assigned with a success score predicting a probability for successfully attending the meeting, and wherein at least one combination is selected based on the success score. These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which include managing interactions between people. This is a form of managing interactions between people because it’s using historical data to predict a probability for successfully attending the meeting, wherein the probability is used by the service provider to select the combination with the highest probability. If a claim limitation, under its broadest reasonable interpretation, covers managing interactions between people, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A Prong 2 - The judicial exception is not integrated into a practical application. Claim 1 includes additional elements: a deal database.
The deal database is merely used to store a plurality of client services provided over a period of time by the service provider (Paragraph 0007). Merely stating that the step is performed by a computer component results in “apply it” on a computer (MPEP 2106.05f). The deal database is recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer element. Further, the deal database is considered “field of use” (MPEP 2106.05h), as it’s just used to store data and the database is not improved. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea.
Step 2B - The claim does not include additional elements that are sufficient to amount significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claims describe how to generally “apply” the concept of selecting a service provider based on historical performance. The specification shows that the deal database is merely used to store a plurality of client services provided over a period of time by the service provider (Paragraph 0007). Further, the deal database is considered a conventional computer function of “storing and retrieving information in memory” (MPEP 2106.05d). Thus, nothing in the claim adds significantly more to the abstract idea. The claim is ineligible.

Independent Claim 6
Step One - First, pursuant to step 1 in the January 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) on 84 Fed. Reg. 53, the claim 6 is directed to an apparatus which is a statutory category.
Step 2A, Prong One - Claim 6 recites: A system for identifying at least a pair of entities for a meeting, the system comprising: to receive a meeting information between a client and a service provider; to determine, based on the meeting information, a service type to be provided to the client by the service provider; a client service identification unit configured to identify a client service, from a plurality of client services provided over a period of time by the service provider, having a highest similarity score with the service type to be provided to the client; to: identify a first set of service provider entities and a first set of client entities based on the client service identified to be similar to the service type, wherein the first set of service provider entities and the first set of client entities were involved in executing the client service between the service provider and the client respectively; and identify a second set of service provider entities and a second set of client entities based on a plurality of service provider parameters and a plurality of client parameters respectively such that the second set of service provider entities and the second set of client entities have a highest similarity score vis-a-vis the first set of service provider entities and the first set of client entities respectively, wherein the second set of client entities are identified based on at least one of a client associated with the first set of client entities and a current availability of the first set of client entities; to predict a set of time dependent win-ratios, corresponding to the second set of service provider entities in such a manner that each time dependent win-ratio indicates a capability of a service provider entity of the second set of service provider entities to successfully execute the meeting with the client; and to generate, based on the set of time dependent win- ratios, one or more combinations comprising at least a pair of entities taken from the second set of service provider entities and the second set of client entities, wherein each combination is assigned with a success score predicting a probability for successfully attending the meeting, and wherein at least one combination is selected based on the success score. These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which include managing interactions between people. This is a form of managing interactions between people because it’s using historical data to predict a probability for successfully attending the meeting, wherein the probability is used by the service provider to select the combination with the highest probability. If a claim limitation, under its broadest reasonable interpretation, covers managing interactions between people, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A Prong 2 - The judicial exception is not integrated into a practical application. Claim 6 includes additional elements: a receiving unit; a determination unit; an entity identification unit; a prediction unit; a generation unit; and a deal database.
The receiving unit is merely used to receive meeting information. The determination unit is merely used to determine a service type to be provided to the client by the service provider. The entity identification unit is merely used to identify a first set of service provider entities and a first set of client entities based on the client service identified to be similar to the service type (Paragraphs 0024-0026). The prediction unit is merely used to predict a set of time dependent win-ratios. The generation unit is merely used to generate, based on the set of time dependent win- ratios, one or more combinations comprising at least a pair of entities taken from the second set of service provider entities and the second set of client entities (Paragraphs 0024-0026). The deal database is merely used to store a plurality of client services provided over a period of time by the service provider (Paragraph 0007). Merely stating that the step is performed by a computer component results in “apply it” on a computer (MPEP 2106.05f). The deal database and the units are recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer element. Further, the deal database is considered “field of use” (MPEP 2106.05h), as it’s just used to store data and the database is not improved. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea.
Step 2B - The claim does not include additional elements that are sufficient to amount significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claims describe how to generally “apply” the concept of selecting a service provider based on historical performance. The specification shows that the receiving unit is merely used to receive meeting information. The determination unit is merely used to determine a service type to be provided to the client by the service provider. The entity identification unit is merely used to identify a first set of service provider entities and a first set of client entities based on the client service identified to be similar to the service type (Paragraphs 0024-0026). The prediction unit is merely used to predict a set of time dependent win-ratios. The generation unit is merely used to generate, based on the set of time dependent win- ratios, one or more combinations comprising at least a pair of entities taken from the second set of service provider entities and the second set of client entities (Paragraphs 0024-0026). The deal database is merely used to store a plurality of client services provided over a period of time by the service provider (Paragraph 0007). Further, the deal database is considered a conventional computer function of “storing and retrieving information in memory” (MPEP 2106.05d). Thus, nothing in the claim adds significantly more to the abstract idea. The claim is ineligible.

Independent Claim 11
Step One - First, pursuant to step 1 in the January 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) on 84 Fed. Reg. 53, the claim 11 is directed to a program which is a statutory category.
Step 2A, Prong One - Claim 11 recites: A system to perform operations comprising: receiving a meeting information between a client and a service provider; determining, based on the meeting information, a service type to be provided to the client by the service provider; identifying a client service, from a plurality of client services provided over a period of time by the service provider, having a highest similarity score with the service type to be provided to the client; identifying a first set of service provider entities and a first set of client entities based on the client service identified to be similar to the service type, wherein the first set of service provider entities and the first set of client entities were involved in executing the client service between the service provider and the client respectively; identifying a second set of service provider entities and a second set of client entities based on a plurality of service provider parameters and a plurality of client parameters respectively such that the second set of service provider entities and the second set of client entities have a highest similarity score vis-a-vis the first set of service provider entities and the first set of client entities respectively, wherein the second set of client entities are identified based on at least one of a client associated with the first set of client entities and a current availability of the first set of client entities; predicting a set of time dependent win-ratios, corresponding to the second set of service provider entities in such a manner that each time dependent win-ratio indicates a capability of a service provider entity of the second set of service provider entities to successfully execute the meeting with the client; generating, based on the set of time dependent win-ratios, one or more combinations comprising at least a pair of entities taken from the second set of service provider entities and the second set of client entities, wherein each combination is assigned with a success score predicting a probability for successfully attending the meeting, and wherein at least one combination is selected based on the success score. These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which include managing interactions between people. This is a form of managing interactions between people because it’s using historical data to predict a probability for successfully attending the meeting, wherein the probability is used by the service provider to select the combination with the highest probability. If a claim limitation, under its broadest reasonable interpretation, covers managing interactions between people, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A Prong 2 - The judicial exception is not integrated into a practical application. Claim 11 includes additional elements: a non-transitory computer-readable storage medium; a processor; and a deal database.
The non-transitory computer-readable storage medium is merely used to store instructions. The processor is merely used to execute instructions. The deal database is merely used to store a plurality of client services provided over a period of time by the service provider (Paragraph 0007). Merely stating that the step is performed by a computer component results in “apply it” on a computer (MPEP 2106.05f). These elements of “computer-readable storage medium,” “processor,” and “deal database” are recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer element. Further, the deal database is considered “field of use” (MPEP 2106.05h), as it’s just used to store data and the database is not improved. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea.
Step 2B - The claim does not include additional elements that are sufficient to amount significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claims describe how to generally “apply” the concept of selecting a service provider based on historical performance. The specification shows that the non-transitory computer-readable storage medium is merely used to store instructions. The processor is merely used to execute instructions. The deal database is merely used to store a plurality of client services provided over a period of time by the service provider (Paragraph 0007). Further, the deal database is considered a conventional computer function of “storing and retrieving information in memory” (MPEP 2106.05d). Thus, nothing in the claim adds significantly more to the abstract idea. The claim is ineligible.
Dependent claims 2, 4, 7, 9, 12, and 14 are not directed to additional abstract ideas, but are directed to an additional non-abstract claim element. The additional non-abstract claim element is a cosine similarity technique. The cosine similarity technique is merely used to match the service type with each of the client services A, B and C stored in the deal database (Paragraph 0027). Using the cosine similarity technique is considered a “particular technological environment” MPEP 2106.05h at Step 2A. Also, the cosine similarity technique is merely used as a tool to perform an abstract idea at Step 2B. Thus, nothing in the claim adds significantly more to the abstract idea. The claim is ineligible.
Dependent claims 3, 8, and 13 are not directed to any additional abstract ideas and are also not directed to any additional non-abstract claim elements. Rather, these claims offer further descriptive limitations of elements found in the independent claim and addressed above such as by specifying wherein: the meeting information comprising at least one of client's name, client's business type, client's requirement, meeting location, and meeting time; and the plurality of service provider parameters comprises at least one of designation, band-level, skills, experience, business unit and current availability of each of the first set of service provider entities, and wherein the plurality of client parameters comprises at least one of designation, band-level, skills, experience and business unit of each of the first set of client entities. These processes are similar to the abstract idea noted in the independent claim because they further the limitations of the independent claim which are directed to a method of organizing human activity which include managing interactions between people. In addition, no additional elements are integrated into the abstract idea. Therefore, the claims still recite an abstract idea that can be grouped into a method of organizing human activity.
Dependent claims 5, 10, and 15 are not directed to additional abstract ideas, but are directed to an additional non-abstract claim element. The additional non-abstract claim element is an Auto- Regressive Integrated Moving Average (ARIMA) model. The ARIMA is merely used to predict win-ratio for each of the second set of service provider entities for the current time frame (Paragraph 0035). Using the ARIMA model is considered a “particular technological environment” MPEP 2106.05h at Step 2A. Also, the ARIMA model is merely used as a tool to perform an abstract idea at Step 2B. Thus, nothing in the claim adds significantly more to the abstract idea. The claim is ineligible.
Dependent claims 16-18 are not directed to any additional abstract ideas and are also not directed to any additional non-abstract claim elements. Rather, these claims offer further descriptive limitations of elements found in the independent claim and addressed above such as by specifying wherein for each service provider entity, a win-ratio for a particular time-frame is calculated as a weighted average of a number of meetings attended during the particular time-frame divided by number of wins. These processes are similar to the abstract idea noted in the independent claim because they further the limitations of the independent claim which are directed to a method of organizing human activity which include managing interactions between people. In addition, no additional elements are integrated into the abstract idea. Therefore, the claims still recite an abstract idea that can be grouped into a method of organizing human activity.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 6, 8, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar (US 10,600,105 B1), in view of Doganata et al. (US 2015/0347940 A1).
Regarding claim 1 (Currently Amended), Kumar discloses a method for identifying at least a pair of entities for a meeting (Column 2, lines 26-32, The present disclosure describes systems and methods that address the above and other needs through a variety of system features that will be described below, including generating user interfaces and implementing associate d algorithms for matching customers to service providers based on relevant and custom criteria provided by the customer and the service provider. For example, some aspects of the disclosure include matching a relative location of a customer to a relative location of one or more service providers based at least in part on distance or the type and extent of the desired service), the method comprising: 
	receiving a meeting information between a client and a service provider (Column 26, lines 64-67, FIG. 4A illustrates a service request 400 entry screen for a graphical user interface. The service request 400 can include drop down entry boxes for a customer to enter information associated with a service request 400. In some embodiments, various forms of entry can be provided. For example, the graphical user interface can include entry areas that can include one or more of: dialog boxes, free form entry, dropdown list, scroll wheel, check boxes, calendar to enter a date, clock to enter a time, an option to upload documents, or the like; Column 18, lines 19-25, In some embodiments, the service provider system(s) 130 includes an availability 134. The availability 134 can include data that indicates the current and/or future availability of one or more service providers associated with a service provider system 130. Availability may be stored as calendar information (such as available blocks of time on a given date, defined by start and stop times); 
determining, based on the meeting information, a service type to be provided to the client by the service provider (Column 27, lines 22-26, In entry area 402, a customer can enter the type of service to request. For example, the service can be for a plumbing job as displayed on the interface. Services can include any type of service that service providers using the platform choose to offer); 
identifying a client service, from a plurality of client services provided over a period of time by the service provider and stored in a deal database, having a highest similarity score with the service type to be provided to the client (Column 13, lines 48-57, In some embodiments, the service provider matching system 102 includes a service provider matching engine 101. The service provider matching engine 101 can include service provider data and preferences 116, user data and preferences 118, a machine learning component 120, user search criteria 122, and a matching database 124. In some embodiments, the service provider matching engine 101 can be configured to process requests received from a customer system 140 and match the associated customer with a service provider; Column 16, lines 32-58, For example, a service provider matching system can compare a requested service (for example, beginner guitar lessons) with a service offered by a particular service provider (for example, advanced guitar lessons) to calculate a base score for that comparison. Additional base scores can be calculated for each criterion included in the customer search. All the base scores can be normalized (or otherwise adjusted) and then combined by the service provider matching system to calculate a matching score for the particular service provider. For example, in one embodiment, a customer may either set preferences ahead of time or provide input via a search user interface that indicates the relative importance of different search criteria to the customer (e.g., that they value ratings of providers more highly than years of experience). The service provider matching system may then adjust one or more base scores for certain search fields up or down by applying one or more weights corresponding to the relative field importance as set by the customer or a system administrator. The matching scores can then be compared to a threshold value to determine which service providers to present to the customer associated with the submitted customer request. In some embodiments, the threshold value can be adjusted so that a set number of recommended service providers are included in the recommendation. In some embodiments, the threshold value can be configured for each type of service or general field of services; Examiner notes that only the services with the highest scores (e.g. more than the predetermined threshold) are recommended to the customer); 
identifying, from the deal database (see Figure 1, Service Provider Matching Engine 101 and Matching Database 124), a first set of service provider entities and a first set of client entities based on the client service identified to be similar to the service type, wherein the first set of service provider entities and the first set of client entities were involved in executing the client service between the service provider and the client respectively (Column 15, lines 2-8, In some embodiments, stored preferences for a customer may include relative weights that should be applied by the matching engine to various data types or fields when the engine attempts to match a service request of that customer to a provider. For example, preferences for a given customer may indicate that the particular customer highly values the rating of a service provider and is not particular price sensitive, such that the matching engine may heavily weight service provider rating and apply a low weight to affordability or price when finding a match for service requests from that customer. In some embodiments, such data and preferences can be stored in the matching database 124 or the data store 114, for example; Column 28, lines 35-47; Turning now to FIG. 4B, FIG. 4B illustrates a listing 440 of matched service providers based on the service request 400 submitted in FIG. 4A. The listing 440 can include service providers that match the customer's request within a certain threshold determined by the service provider matching system. FIG. 4 shows three matches 442A, 442B, 442C. The matches 442A, 442B, 442C include relevant information about the corresponding matched service providers. For example, the matches 442A, 442B, 442C include information about names (for example, 444), ratings 450A, 450B, 450C, classifications 445A, 445B, 445C, insurance status 448A, 448B, 448C, and distance 452 to the location the service or work is to be performed; Examiner notes that historical data between service providers and clients (e.g. ratings) is used for identifying the first set of service providers and the first set of clients); 
identifying a second set of service provider entities and a second set of client entities based on a plurality of service provider parameters and a plurality of client parameters respectively such that the second set of service provider entities and the second set of client entities have a highest similarity score vis-a-vis the first set of service provider entities and the first set of client entities respectively, wherein the second set of client entities are identified based on at least one of a client associated with the first set of client entities and a current availability of the first set of client entities (Column 8, lines 58-67, The service provider matching system 102 may include one or more service provider matching engines 101 enabling the matching of customers, service providers, and/or subcontractors (for example, other service providers). In some embodiments, a service provider matching engine 101 can host and maintain a matching database 124 configured to store information associated with the service provider matching engines 101 and the service provider matching system 102. The matching database 124 can include service provider data and preferences, user data and preferences, user search criteria and past user search criteria, generated contacts, executed contracts, matching data used to match service providers with customers or service providers with subcontractors, display instructions, financing data and options, crime monitoring results and criteria, service provider location and availability, or the like; Column 13, lines 63-67, In some embodiments, the provider matching engine 101 and/or the service provider matching system 102 can match customers to service providers based on availability and calendar data associated with the customer and/or service provider and the type of service. For example, if a customer requests a 2-hour project, the provider matching engine 101 and/or the service provider matching system 102 can match a customer to a service provider at a recommended time that fits both the customer's and service provider's schedule based on their availability; Examiner notes that the first set of service provider entities and the first set of client entities may be further filtered based on the availability of the service provider entities and the client entities); 
predicting a set of time dependent win-ratios, corresponding to the second set of service provider entities in such a manner that each time dependent win-ratio indicates a capability of a service provider entity of the second set of service provider entities to successfully execute the meeting with the client (The matching score can be a probabilistic value that indicates the certainty of a match, or the likelihood that the match will be selected by the customer that ran the corresponding search. The matching score can also be based on qualities of the service providers. For example, a higher score may be applied to service providers with higher ratings (for example, ratings 450A, 450B, and 450C), or to service providers who are closer in distance (for example, 452) to the address where the work is requested to be performed. In some embodiments, a customer can filter or sort the view based on any relevant factor. For example, a customer can sort by rating or distance to the service address; In some embodiments, the contractor performance is monitored at step 504. In some embodiments, the monitoring may include customer satisfaction with work, cost and/or completing time, and reports of erratic behavior, intoxication, any undesirable behavior, or the like); 
generating, based on the set of time dependent win-ratios, one or more combinations comprising at least a pair of entities taken from the second set of service provider entities and the second set of client entities, wherein each combination is assigned with a success score … and wherein at least one combination is selected based on the success score (The matching score can be a probabilistic value that indicates the certainty of a match, or the likelihood that the match will be selected by the customer that ran the corresponding search. The matching score can also be based on qualities of the service providers. For example, a higher score may be applied to service providers with higher ratings (for example, ratings 450A, 450B, and 450C), or to service providers who are closer in distance (for example, 452) to the address where the work is requested to be performed. In some embodiments, a customer can filter or sort the view based on any relevant factor. For example, a customer can sort by rating or distance to the service address).
Although Kumar discloses a set of time dependent win-ratios (e.g. customer satisfaction with work) and a success score (e.g. performance metrics), Kumar does not specifically disclose wherein the success score predicts a probability for successfully attending the meeting. 
However, Doganata et al. discloses predicting a set of time dependent win-ratios, corresponding to the second set of service provider entities in such a manner that each time dependent win-ratio indicates a capability of a service provider entity of the second set of service provider entities to successfully execute the meeting with the client (Paragraph 0059, In an embodiment with N service providers, there are N prediction models 226 and an N associated confusion matrix. The class labels of this matrix are discrete customer satisfaction levels. In one example, the satisfaction levels/values are between 0 and 1. However, other satisfaction levels/values are applicable as well. As an example, if SPM 118 has observed 5 actual satisfaction levels (as stored in the history log 305), there are 5 class labels such as [0, 0.2, 0.4, 0.6, 0.8, 1.0]. The SPM 118 calculates a cumulative probability distribution from the confusion matrix of each prediction model 226. In other words, for every service provider, the SPM 118 obtains the distribution of actual satisfaction for a given predicted satisfaction level. So for N services and 5 labels there are 5×N distribution functions; Paragraph 0060, The SPM 118 uses these distribution functions to calculate the probability of actual satisfaction being greater than a user specified threshold for each service provider);
generating, based on the set of time dependent win-ratios, one or more combinations comprising at least a pair of entities taken from the second set of service provider entities and the second set of client entities, wherein each combination is assigned with a success score predicting a probability for successfully attending the meeting, and wherein at least one combination is selected based on the success score (Paragraphs 0065-0066, The SPM 118 utilizes the cumulative distribution functions of the actual satisfaction level for the given predicted satisfaction level to calculate the following probability: which is the probability that the actual satisfaction level u will be more than the user threshold T when the predicted satisfaction level is u′ for a service provider J. In the example above, if the user defined threshold T is set to 0.6 and the user defined confidence level ε is set to 0.75, the following probability is satisfied only when the predicted value is 1 for service provider SP_1: Now, assume that P(u>0.6|u′=0.75)=0.95 for service provider SP_2; P(u>0.6|u′=0.5)=0.7 for service provider SP_3; and P(u>0.6|u′=0.5)=0.75 for service provider SP_4. Here, for a given service request, the probability that the actual satisfaction level is greater than 0.6 is predicted as 0.78, 0.75, 0.7, and 0.5 for services provider SP_1, SP_2, SP_3, and SP_4, respectively. Among these four service provider, service provider SP_3 is discarded since its probability does not satisfy the confidence level of 0.75. From the remaining three service providers, a maximum is achieved in service provider SP_3, a probability of 0.95. Based on the above, the SPM 118 determines that the satisfaction level will be more than 0.6 with 95% confidence if service provider SP_2 is selected. Therefore, the SPM 118 selects service provider SP_2 since its confidence level is maximum, and deploys the service request to SP_2).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the method for identifying at least a pair of entities for a meeting based on performance metrics of the invention of Kumar to further use the performance metrics for predicting a probability for successfully attending the meeting of the invention of Dogonata et al. because doing so would allow the method to select at least one service provider from the plurality of service providers for satisfying the service request based on the probability that has been calculated for each satisfaction level predicted for each of the plurality of service providers (see Doganata et al., Paragraph 0003). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 6 (Currently Amended), Kumar discloses a system for identifying at least a pair of entities for a meeting (Column 2, lines 26-32, The present disclosure describes systems and methods that address the above and other needs through a variety of system features that will be described below, including generating user interfaces and implementing associate d algorithms for matching customers to service providers based on relevant and custom criteria provided by the customer and the service provider. For example, some aspects of the disclosure include matching a relative location of a customer to a relative location of one or more service providers based at least in part on distance or the type and extent of the desired service), the system comprising: 
a receiving unit configured to receive a meeting information between a client and a service provider (Figure 1, Service Provider Matching Engine 101; Column 26, lines 64-67, FIG. 4A illustrates a service request 400 entry screen for a graphical user interface. The service request 400 can include drop down entry boxes for a customer to enter information associated with a service request 400. In some embodiments, various forms of entry can be provided. For example, the graphical user interface can include entry areas that can include one or more of: dialog boxes, free form entry, dropdown list, scroll wheel, check boxes, calendar to enter a date, clock to enter a time, an option to upload documents, or the like; Column 18, lines 19-25, In some embodiments, the service provider system(s) 130 includes an availability 134. The availability 134 can include data that indicates the current and/or future availability of one or more service providers associated with a service provider system 130. Availability may be stored as calendar information (such as available blocks of time on a given date, defined by start and stop times); 
a determination unit configured to determine, based on the meeting information, a service type to be provided to the client by the service provider (Figure 1, Service Provider Matching Engine 101; Column 27, lines 22-26, In entry area 402, a customer can enter the type of service to request. For example, the service can be for a plumbing job as displayed on the interface. Services can include any type of service that service providers using the platform choose to offer); 
a client service identification unit configured to identify a client service, from a plurality of client services provided over a period of time by the service provider and stored in a deal database, having a highest similarity score with the service type to be provided to the client (Figure 1, Service Provider Matching Engine 101; Column 13, lines 48-57, In some embodiments, the service provider matching system 102 includes a service provider matching engine 101. The service provider matching engine 101 can include service provider data and preferences 116, user data and preferences 118, a machine learning component 120, user search criteria 122, and a matching database 124. In some embodiments, the service provider matching engine 101 can be configured to process requests received from a customer system 140 and match the associated customer with a service provider; Column 16, lines 32-58, For example, a service provider matching system can compare a requested service (for example, beginner guitar lessons) with a service offered by a particular service provider (for example, advanced guitar lessons) to calculate a base score for that comparison. Additional base scores can be calculated for each criterion included in the customer search. All the base scores can be normalized (or otherwise adjusted) and then combined by the service provider matching system to calculate a matching score for the particular service provider. For example, in one embodiment, a customer may either set preferences ahead of time or provide input via a search user interface that indicates the relative importance of different search criteria to the customer (e.g., that they value ratings of providers more highly than years of experience). The service provider matching system may then adjust one or more base scores for certain search fields up or down by applying one or more weights corresponding to the relative field importance as set by the customer or a system administrator. The matching scores can then be compared to a threshold value to determine which service providers to present to the customer associated with the submitted customer request. In some embodiments, the threshold value can be adjusted so that a set number of recommended service providers are included in the recommendation. In some embodiments, the threshold value can be configured for each type of service or general field of services; Examiner notes that only the services with the highest scores (e.g. more than the predetermined threshold) are recommended to the customer);
an entity identification unit configured to: identify, from the deal database (see Figure 1, Service Provider Matching Engine 101 and Matching Database 124), a first set of service provider entities and a first set of client entities based on the client service identified to be similar to the service type, wherein the first set of service provider entities and the first set of client entities were involved in executing the client service between the service provider and the client respectively (Column 15, lines 2-8, In some embodiments, stored preferences for a customer may include relative weights that should be applied by the matching engine to various data types or fields when the engine attempts to match a service request of that customer to a provider. For example, preferences for a given customer may indicate that the particular customer highly values the rating of a service provider and is not particular price sensitive, such that the matching engine may heavily weight service provider rating and apply a low weight to affordability or price when finding a match for service requests from that customer. In some embodiments, such data and preferences can be stored in the matching database 124 or the data store 114, for example; Column 28, lines 35-47; Turning now to FIG. 4B, FIG. 4B illustrates a listing 440 of matched service providers based on the service request 400 submitted in FIG. 4A. The listing 440 can include service providers that match the customer's request within a certain threshold determined by the service provider matching system. FIG. 4 shows three matches 442A, 442B, 442C. The matches 442A, 442B, 442C include relevant information about the corresponding matched service providers. For example, the matches 442A, 442B, 442C include information about names (for example, 444), ratings 450A, 450B, 450C, classifications 445A, 445B, 445C, insurance status 448A, 448B, 448C, and distance 452 to the location the service or work is to be performed; Examiner notes that historical data between service providers and clients (e.g. ratings) is used for identifying the first set of service providers and the first set of clients); 
and identify a second set of service provider entities and a second set of client entities based on a plurality of service provider parameters and a plurality of client parameters respectively such that the second set of service provider entities and the second set of client entities have a highest similarity score vis-a-vis the first set of service provider entities and the first set of client entities respectively, wherein the second set of client entities are identified based on at least one of a client associated with the first set of client entities and a current availability of the first set of client entities (Column 8, lines 58-67, The service provider matching system 102 may include one or more service provider matching engines 101 enabling the matching of customers, service providers, and/or subcontractors (for example, other service providers). In some embodiments, a service provider matching engine 101 can host and maintain a matching database 124 configured to store information associated with the service provider matching engines 101 and the service provider matching system 102. The matching database 124 can include service provider data and preferences, user data and preferences, user search criteria and past user search criteria, generated contacts, executed contracts, matching data used to match service providers with customers or service providers with subcontractors, display instructions, financing data and options, crime monitoring results and criteria, service provider location and availability, or the like; Column 13, lines 63-67, In some embodiments, the provider matching engine 101 and/or the service provider matching system 102 can match customers to service providers based on availability and calendar data associated with the customer and/or service provider and the type of service. For example, if a customer requests a 2-hour project, the provider matching engine 101 and/or the service provider matching system 102 can match a customer to a service provider at a recommended time that fits both the customer's and service provider's schedule based on their availability; Examiner notes that the first set of service provider entities and the first set of client entities may be further filtered based on the availability of the service provider entities and the client entities); 
a prediction unit configured to predict a set of time dependent win-ratios, corresponding to the second set of service provider entities in such a manner that each time dependent win-ratio indicates a capability of a service provider entity of the second set of service provider entities to successfully execute the meeting with the client (Figure 1, Service Provider Matching Engine 101; The matching score can be a probabilistic value that indicates the certainty of a match, or the likelihood that the match will be selected by the customer that ran the corresponding search. The matching score can also be based on qualities of the service providers. For example, a higher score may be applied to service providers with higher ratings (for example, ratings 450A, 450B, and 450C), or to service providers who are closer in distance (for example, 452) to the address where the work is requested to be performed. In some embodiments, a customer can filter or sort the view based on any relevant factor. For example, a customer can sort by rating or distance to the service address; In some embodiments, the contractor performance is monitored at step 504. In some embodiments, the monitoring may include customer satisfaction with work, cost and/or completing time, and reports of erratic behavior, intoxication, any undesirable behavior, or the like); 
and a generation unit configured to generate, based on the set of time dependent win- ratios, one or more combinations comprising at least a pair of entities taken from the second set of service provider entities and the second set of client entities, wherein each combination is assigned with a success score …, and wherein at least one combination is selected based on the success score (The matching score can be a probabilistic value that indicates the certainty of a match, or the likelihood that the match will be selected by the customer that ran the corresponding search. The matching score can also be based on qualities of the service providers. For example, a higher score may be applied to service providers with higher ratings (for example, ratings 450A, 450B, and 450C), or to service providers who are closer in distance (for example, 452) to the address where the work is requested to be performed. In some embodiments, a customer can filter or sort the view based on any relevant factor. For example, a customer can sort by rating or distance to the service address).
Although Kumar discloses a set of time dependent win-ratios (e.g. customer satisfaction with work) and a success score (e.g. performance metrics), Kumar does not specifically disclose wherein the success score predicts a probability for successfully attending the meeting. 
However, Doganata et al. discloses a prediction unit configured to predict a set of time dependent win-ratios, corresponding to the second set of service provider entities in such a manner that each time dependent win-ratio indicates a capability of a service provider entity of the second set of service provider entities to successfully execute the meeting with the client (Figure 2, item 220, Predictive Model Generator; Paragraph 0059, In an embodiment with N service providers, there are N prediction models 226 and an N associated confusion matrix. The class labels of this matrix are discrete customer satisfaction levels. In one example, the satisfaction levels/values are between 0 and 1. However, other satisfaction levels/values are applicable as well. As an example, if SPM 118 has observed 5 actual satisfaction levels (as stored in the history log 305), there are 5 class labels such as [0, 0.2, 0.4, 0.6, 0.8, 1.0]. The SPM 118 calculates a cumulative probability distribution from the confusion matrix of each prediction model 226. In other words, for every service provider, the SPM 118 obtains the distribution of actual satisfaction for a given predicted satisfaction level. So for N services and 5 labels there are 5×N distribution functions; Paragraph 0060, The SPM 118 uses these distribution functions to calculate the probability of actual satisfaction being greater than a user specified threshold for each service provider);
and a generation unit configured to generate, based on the set of time dependent win-ratios, one or more combinations comprising at least a pair of entities taken from the second set of service provider entities and the second set of client entities, wherein each combination is assigned with a success score predicting a probability for successfully attending the meeting, and wherein at least one combination is selected based on the success score (Figure 2, item 222, Service Provide Selector; Paragraphs 0065-0066, The SPM 118 utilizes the cumulative distribution functions of the actual satisfaction level for the given predicted satisfaction level to calculate the following probability: which is the probability that the actual satisfaction level u will be more than the user threshold T when the predicted satisfaction level is u′ for a service provider J. In the example above, if the user defined threshold T is set to 0.6 and the user defined confidence level ε is set to 0.75, the following probability is satisfied only when the predicted value is 1 for service provider SP_1: Now, assume that P(u>0.6|u′=0.75)=0.95 for service provider SP_2; P(u>0.6|u′=0.5)=0.7 for service provider SP_3; and P(u>0.6|u′=0.5)=0.75 for service provider SP_4. Here, for a given service request, the probability that the actual satisfaction level is greater than 0.6 is predicted as 0.78, 0.75, 0.7, and 0.5 for services provider SP_1, SP_2, SP_3, and SP_4, respectively. Among these four service provider, service provider SP_3 is discarded since its probability does not satisfy the confidence level of 0.75. From the remaining three service providers, a maximum is achieved in service provider SP_3, a probability of 0.95. Based on the above, the SPM 118 determines that the satisfaction level will be more than 0.6 with 95% confidence if service provider SP_2 is selected. Therefore, the SPM 118 selects service provider SP_2 since its confidence level is maximum, and deploys the service request to SP_2).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the method for identifying at least a pair of entities for a meeting based on performance metrics of the invention of Kumar to further use the performance metrics for predicting a probability for successfully attending the meeting of the invention of Dogonata et al. because doing so would allow the method to select at least one service provider from the plurality of service providers for satisfying the service request based on the probability that has been calculated for each satisfaction level predicted for each of the plurality of service providers (see Doganata et al., Paragraph 0003). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 11 (Currently Amended), Kumar discloses a non-transitory computer-readable storage medium including instructions stored thereon that when processed by a processor cause the system to perform operations comprising (Column 7, lines 30-37, In various embodiments, systems and/or computer systems are disclosed that comprise a computer readable storage medium having program instructions embodied therewith, and one or more processors configured to execute the program instructions to cause the one or more processors to perform operations comprising one or more aspects of the above- and/or below-described embodiments): 
receiving a meeting information between a client and a service provider (Column 26, lines 64-67, FIG. 4A illustrates a service request 400 entry screen for a graphical user interface. The service request 400 can include drop down entry boxes for a customer to enter information associated with a service request 400. In some embodiments, various forms of entry can be provided. For example, the graphical user interface can include entry areas that can include one or more of: dialog boxes, free form entry, dropdown list, scroll wheel, check boxes, calendar to enter a date, clock to enter a time, an option to upload documents, or the like; Column 18, lines 19-25, In some embodiments, the service provider system(s) 130 includes an availability 134. The availability 134 can include data that indicates the current and/or future availability of one or more service providers associated with a service provider system 130. Availability may be stored as calendar information (such as available blocks of time on a given date, defined by start and stop times); 
determining, based on the meeting information, a service type to be provided to the client by the service provider (Column 27, lines 22-26, In entry area 402, a customer can enter the type of service to request. For example, the service can be for a plumbing job as displayed on the interface. Services can include any type of service that service providers using the platform choose to offer); 
identifying a client service, from a plurality of client services provided over a period of time by the service provider and stored in a deal database, having a highest similarity score with the service type to be provided to the client (Column 13, lines 48-57, In some embodiments, the service provider matching system 102 includes a service provider matching engine 101. The service provider matching engine 101 can include service provider data and preferences 116, user data and preferences 118, a machine learning component 120, user search criteria 122, and a matching database 124. In some embodiments, the service provider matching engine 101 can be configured to process requests received from a customer system 140 and match the associated customer with a service provider; Column 16, lines 32-58, For example, a service provider matching system can compare a requested service (for example, beginner guitar lessons) with a service offered by a particular service provider (for example, advanced guitar lessons) to calculate a base score for that comparison. Additional base scores can be calculated for each criterion included in the customer search. All the base scores can be normalized (or otherwise adjusted) and then combined by the service provider matching system to calculate a matching score for the particular service provider. For example, in one embodiment, a customer may either set preferences ahead of time or provide input via a search user interface that indicates the relative importance of different search criteria to the customer (e.g., that they value ratings of providers more highly than years of experience). The service provider matching system may then adjust one or more base scores for certain search fields up or down by applying one or more weights corresponding to the relative field importance as set by the customer or a system administrator. The matching scores can then be compared to a threshold value to determine which service providers to present to the customer associated with the submitted customer request. In some embodiments, the threshold value can be adjusted so that a set number of recommended service providers are included in the recommendation. In some embodiments, the threshold value can be configured for each type of service or general field of services; Examiner notes that only the services with the highest scores (e.g. more than the predetermined threshold) are recommended to the customer); 
identifying, from the deal database, a first set of service provider entities and a first set of client entities based on the client service identified to be similar to the service type, wherein the first set of service provider entities and the first set of client entities were involved in executing the client service between the service provider and the client respectively (Column 15, lines 2-8, In some embodiments, stored preferences for a customer may include relative weights that should be applied by the matching engine to various data types or fields when the engine attempts to match a service request of that customer to a provider. For example, preferences for a given customer may indicate that the particular customer highly values the rating of a service provider and is not particular price sensitive, such that the matching engine may heavily weight service provider rating and apply a low weight to affordability or price when finding a match for service requests from that customer. In some embodiments, such data and preferences can be stored in the matching database 124 or the data store 114, for example; Column 28, lines 35-47; Turning now to FIG. 4B, FIG. 4B illustrates a listing 440 of matched service providers based on the service request 400 submitted in FIG. 4A. The listing 440 can include service providers that match the customer's request within a certain threshold determined by the service provider matching system. FIG. 4 shows three matches 442A, 442B, 442C. The matches 442A, 442B, 442C include relevant information about the corresponding matched service providers. For example, the matches 442A, 442B, 442C include information about names (for example, 444), ratings 450A, 450B, 450C, classifications 445A, 445B, 445C, insurance status 448A, 448B, 448C, and distance 452 to the location the service or work is to be performed; Examiner notes that historical data between service providers and clients (e.g. ratings) is used for identifying the first set of service providers and the first set of clients); 
identifying a second set of service provider entities and a second set of client entities based on a plurality of service provider parameters and a plurality of client parameters respectively such that the second set of service provider entities and the second set of client entities have a highest similarity score vis-a-vis the first set of service provider entities and the first set of client entities respectively, wherein the second set of client entities are identified based on at least one of a client associated with the first set of client entities and a current availability of the first set of client entities (Column 8, lines 58-67, The service provider matching system 102 may include one or more service provider matching engines 101 enabling the matching of customers, service providers, and/or subcontractors (for example, other service providers). In some embodiments, a service provider matching engine 101 can host and maintain a matching database 124 configured to store information associated with the service provider matching engines 101 and the service provider matching system 102. The matching database 124 can include service provider data and preferences, user data and preferences, user search criteria and past user search criteria, generated contacts, executed contracts, matching data used to match service providers with customers or service providers with subcontractors, display instructions, financing data and options, crime monitoring results and criteria, service provider location and availability, or the like; Column 13, lines 63-67, In some embodiments, the provider matching engine 101 and/or the service provider matching system 102 can match customers to service providers based on availability and calendar data associated with the customer and/or service provider and the type of service. For example, if a customer requests a 2-hour project, the provider matching engine 101 and/or the service provider matching system 102 can match a customer to a service provider at a recommended time that fits both the customer's and service provider's schedule based on their availability; Examiner notes that the first set of service provider entities and the first set of client entities may be further filtered based on the availability of the service provider entities and the client entities); 
predicting a set of time dependent win-ratios, corresponding to the second set of service provider entities in such a manner that each time dependent win-ratio indicates a capability of a service provider entity of the second set of service provider entities to successfully execute the meeting with the client (The matching score can be a probabilistic value that indicates the certainty of a match, or the likelihood that the match will be selected by the customer that ran the corresponding search. The matching score can also be based on qualities of the service providers. For example, a higher score may be applied to service providers with higher ratings (for example, ratings 450A, 450B, and 450C), or to service providers who are closer in distance (for example, 452) to the address where the work is requested to be performed. In some embodiments, a customer can filter or sort the view based on any relevant factor. For example, a customer can sort by rating or distance to the service address; In some embodiments, the contractor performance is monitored at step 504. In some embodiments, the monitoring may include customer satisfaction with work, cost and/or completing time, and reports of erratic behavior, intoxication, any undesirable behavior, or the like); 
generating, based on the set of time dependent win-ratios, one or more combinations comprising at least a pair of entities taken from the second set of service provider entities and the second set of client entities, wherein each combination is assigned with a success score …, and wherein at least one combination is selected based on the success score (The matching score can be a probabilistic value that indicates the certainty of a match, or the likelihood that the match will be selected by the customer that ran the corresponding search. The matching score can also be based on qualities of the service providers. For example, a higher score may be applied to service providers with higher ratings (for example, ratings 450A, 450B, and 450C), or to service providers who are closer in distance (for example, 452) to the address where the work is requested to be performed. In some embodiments, a customer can filter or sort the view based on any relevant factor. For example, a customer can sort by rating or distance to the service address).
Although Kumar discloses a set of time dependent win-ratios (e.g. customer satisfaction with work) and a success score (e.g. performance metrics), Kumar does not specifically disclose wherein the success score predicts a probability for successfully attending the meeting. 
However, Doganata et al. discloses predicting a set of time dependent win-ratios, corresponding to the second set of service provider entities in such a manner that each time dependent win-ratio indicates a capability of a service provider entity of the second set of service provider entities to successfully execute the meeting with the client (Paragraph 0059, In an embodiment with N service providers, there are N prediction models 226 and an N associated confusion matrix. The class labels of this matrix are discrete customer satisfaction levels. In one example, the satisfaction levels/values are between 0 and 1. However, other satisfaction levels/values are applicable as well. As an example, if SPM 118 has observed 5 actual satisfaction levels (as stored in the history log 305), there are 5 class labels such as [0, 0.2, 0.4, 0.6, 0.8, 1.0]. The SPM 118 calculates a cumulative probability distribution from the confusion matrix of each prediction model 226. In other words, for every service provider, the SPM 118 obtains the distribution of actual satisfaction for a given predicted satisfaction level. So for N services and 5 labels there are 5×N distribution functions; Paragraph 0060, The SPM 118 uses these distribution functions to calculate the probability of actual satisfaction being greater than a user specified threshold for each service provider);
generating, based on the set of time dependent win-ratios, one or more combinations comprising at least a pair of entities taken from the second set of service provider entities and the second set of client entities, wherein each combination is assigned with a success score predicting a probability for successfully attending the meeting, and wherein at least one combination is selected based on the success score (Paragraphs 0065-0066, The SPM 118 utilizes the cumulative distribution functions of the actual satisfaction level for the given predicted satisfaction level to calculate the following probability: which is the probability that the actual satisfaction level u will be more than the user threshold T when the predicted satisfaction level is u′ for a service provider J. In the example above, if the user defined threshold T is set to 0.6 and the user defined confidence level ε is set to 0.75, the following probability is satisfied only when the predicted value is 1 for service provider SP_1: Now, assume that P(u>0.6|u′=0.75)=0.95 for service provider SP_2; P(u>0.6|u′=0.5)=0.7 for service provider SP_3; and P(u>0.6|u′=0.5)=0.75 for service provider SP_4. Here, for a given service request, the probability that the actual satisfaction level is greater than 0.6 is predicted as 0.78, 0.75, 0.7, and 0.5 for services provider SP_1, SP_2, SP_3, and SP_4, respectively. Among these four service provider, service provider SP_3 is discarded since its probability does not satisfy the confidence level of 0.75. From the remaining three service providers, a maximum is achieved in service provider SP_3, a probability of 0.95. Based on the above, the SPM 118 determines that the satisfaction level will be more than 0.6 with 95% confidence if service provider SP_2 is selected. Therefore, the SPM 118 selects service provider SP_2 since its confidence level is maximum, and deploys the service request to SP_2).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the method for identifying at least a pair of entities for a meeting based on performance metrics of the invention of Kumar to further use the performance metrics for predicting a probability for successfully attending the meeting of the invention of Dogonata et al. because doing so would allow the method to select at least one service provider from the plurality of service providers for satisfying the service request based on the probability that has been calculated for each satisfaction level predicted for each of the plurality of service providers (see Doganata et al., Paragraph 0003). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claims 3, 8, and 13 (Original), which is dependent of claims 1, 6, and 11, the combination of Kumar and Doganata et al. discloses all the limitations in claims 1, 6, and 11. Kumar further discloses wherein: the meeting information comprising at least one of client's name, client's business type, client's requirement, meeting location, and meeting time (Column 26, lines 64-67, FIG. 4A illustrates a service request 400 entry screen for a graphical user interface. The service request 400 can include drop down entry boxes for a customer to enter information associated with a service request 400. In some embodiments, various forms of entry can be provided. For example, the graphical user interface can include entry areas that can include one or more of: dialog boxes, free form entry, dropdown list, scroll wheel, check boxes, calendar to enter a date, clock to enter a time, an option to upload documents, or the like; Column 18, lines 19-25, In some embodiments, the service provider system(s) 130 includes an availability 134. The availability 134 can include data that indicates the current and/or future availability of one or more service providers associated with a service provider system 130. Availability may be stored as calendar information (such as available blocks of time on a given date, defined by start and stop times; It can be noted that the claim language is written in alternative form. The limitation taught by Kumar is based on meeting time (Figure 4, item 404, when needed?), client’s business type (Figure 4, item 410, category of service), and client’s requirement (Figure 4, item 402, type of service)); 
and the plurality of service provider parameters comprises at least one of designation, band-level, skills, experience, business unit and current availability of each of the first set of service provider entities (Column 13, lines 63-67, In some embodiments, the provider matching engine 101 and/or the service provider matching system 102 can match customers to service providers based on availability and calendar data associated with the customer and/or service provider and the type of service. For example, if a customer requests a 2-hour project, the provider matching engine 101 and/or the service provider matching system 102 can match a customer to a service provider at a recommended time that fits both the customer's and service provider's schedule based on their availability; Column 16, lines 32-58, For example, a service provider matching system can compare a requested service (for example, beginner guitar lessons) with a service offered by a particular service provider (for example, advanced guitar lessons) to calculate a base score for that comparison. Additional base scores can be calculated for each criterion included in the customer search. All the base scores can be normalized (or otherwise adjusted) and then combined by the service provider matching system to calculate a matching score for the particular service provider. For example, in one embodiment, a customer may either set preferences ahead of time or provide input via a search user interface that indicates the relative importance of different search criteria to the customer (e.g., that they value ratings of providers more highly than years of experience). The service provider matching system may then adjust one or more base scores for certain search fields up or down by applying one or more weights corresponding to the relative field importance as set by the customer or a system administrator. The matching scores can then be compared to a threshold value to determine which service providers to present to the customer associated with the submitted customer request. In some embodiments, the threshold value can be adjusted so that a set number of recommended service providers are included in the recommendation. In some embodiments, the threshold value can be configured for each type of service or general field of services; Column 14, lines 7-19, In some embodiments, the service provider data and preferences 116 can include data related to service providers, such as one or more of the following: types of services offered, default costs for services (if applicable), account login information, contact information, address(es), places of business, employees (if any), what services each employee can perform, certifications for each employee or for the company, insurance information, working hours (either as a business and/or for each employee, for example), predicted length of time for completing various types of services, uploaded calendar information, or the like; It can be noted that the claim language is written in alternative form. The limitation taught by Kumar is based on skills (e.g. certifications), experience, business unit (e.g. guitar lessons), and current availability), and wherein the plurality of client parameters comprises at least one of designation, band-level, skills, experience and business unit of each of the first set of client entities (see Figure 4A and related text in Column 16, lines 60-67, In some embodiments, the service provider matching engine 101 includes user search criteria 122. The user search criteria 122 that can include information related to a customer's search for a service provider. In some embodiments, the user search criteria 122 includes one or more of the following: type of service desired, address of where the service should take place, when the service is needed, whether the service is residential or commercial (this could affect hours or cost, for example), whether there free or paid parking on-site, a time or range of times when the service is desired to be started or completed, whether any certifications are required or preferred, whether the service provider is required to or preferred to have insurance for the service being performed, or the like; It can be noted that the claim language is written in alternative form. The limitation taught by Kumar is based on business unit (e.g. plumbing) and skills (e.g. certifications)).

Claims 2, 4, 7, 9, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar (US 10,600,105 B1), in view of Doganata et al. (US 2015/0347940 A1), in further view of Bao (US 2022/0027832 A1).
Regarding claims 2, 7, and 12 (Original), which are dependent of claims 1, 6, and 11, the combination of Kumar and Doganata et al. discloses all the limitations in claims 1, 6, and 11. Although Kumar discloses generating a plurality of similarity scores corresponding to the plurality of client services against the service type (Column 16, lines 32-58, For example, a service provider matching system can compare a requested service (for example, beginner guitar lessons) with a service offered by a particular service provider (for example, advanced guitar lessons) to calculate a base score for that comparison), the combination of Kumar and Doganata et al. does not specifically disclose wherein the similarity score is determined by applying a cosine similarity technique on each of the plurality of client service vector representations relative to the service type vector representation to calculate the plurality of similarity scores.
	However, Bao discloses generating a plurality of similarity scores corresponding to the plurality of client services against the service type by: generating a plurality of client service vector representations corresponding to the plurality of client services stored in the deal database (Paragraph 0120, In some embodiments, in addition to determining whether the service provider matches the help request by comparing corresponding values in the vectors representing the type of the event of the first feature and in the vector representing skill type of the service provider of the second feature, the server 110 (e.g., the first determination unit 930 of the first determination module 820 of the information processing device 800) may also determine whether the skill of the service provider matches the type of the event, that is a matching degree between the skill type of the service provider and the type of the event, by performing a calculation on the vector representing the type of the event and the vector representing the skill type of the service provider); 
generating a service type vector representation corresponding to the service type to be provided to the client (Paragraph 0121, For example, assuming that a vector of the skill type of the candidate service provider 1 in the first feature of the candidate service provider 1 is denoted as D1, and the vector of the information of the help request transmitted by the user A is denoted as A, the server 110 may determine a product R1 of the vector D1 and a transposed vector A.sup.T of the vector A. R1=D1.Math.A.sup.T=[1,0,0].Math.[1,0,0].sup.T=1. Since R1 is greater than 0, the candidate service provider 1 may be determined to have the ability to handle the help request of the user A. The product of the above vectors may be the matching degree between the skill of the candidate service provider and the type of the event, that is to say, the skill of the candidate service provider corresponds to the type of the event of the emergency and the candidate service provider has the ability to handle the emergency); 
and applying a cosine similarity technique on each of the plurality of client service vector representations relative to the service type vector representation to calculate the plurality of similarity scores, for the plurality of client services, indicating a similarity level between each client service and the service type (Paragraphs 0122-0133, Alternatively, the server 110 may determine a cosine similarity C1 of the vector D1 and the transposed vector A.sup.T of the vector A according to Equation (1). Since C1 is greater than 0, the candidate service provider 1 may be determined to be able to handle the help request of the user A. Similarly, for other candidate service providers among the candidate service providers, the server 110 may determine whether other candidate service providers are able to handle the help request of the user A based on the method above. For example, in the second feature of the five candidate service providers of the candidate service provider set, the skill of the candidate service provider 2 is the conflict mediation, and the vector is represented as D2=[0, 1, 0]. Since the type of the event of the help request of the user A does not correspond to the skill of the candidate service provider 3, the candidate service provider 2 may be not suitable to handle the help request of the user A).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the similarity scores corresponding to the plurality of client services against the service type of the invention of Kumar to further specify wherein the similarity score is determined by applying a cosine similarity technique on each of the plurality of client service vector representations relative to the service type vector representation to calculate the plurality of similarity scores of the invention of Bao because doing so would allow the method to determine a matching degree between the skill type of the service provider and the type of the event (see Bao, Paragraph 0120). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 4, 9, and 14 (Original), which are dependent of claims 1, 6, and 11, the combination of Kumar and Doganata et al. discloses all the limitations in claims 1, 6, and 11. Although Kumar discloses generating a second set of service provider … representations corresponding to a remaining set of service provider entities, wherein the remaining set of service provider entities are the entities associated with service provider excluding the first set of service provider entities (In step 2, the service provider matching system 102 can also receive or retrieve service provider data and preferences (for example, service provider data and preferences 116 in FIG. 1), location (for example, location 132 in FIG. 1), and availability (for example, availability 134 in FIG. 1). Then the service provider matching system 102 can use the data received or retrieved from steps 1 and 2, along with any other data or methods, to match the customer system 140 associated with the submitted request to one or more service providers. In some embodiments, the provider preferences, location and/or availability can be received at different times or asynchronously with respect to the service provider request from the customer system. For example, a number of different service provider systems (which may include mobile computing devices, such as tablets or smartphones) may operate individual instances of an application associated with the service provider matching system that periodically (such as on a set schedule, on request, or in response to a location-change, schedule change or other trigger) provides to the service provider matching system updated current availability and/or location data of the associated service provider or individual employees or contractors of the given provider), the combination of Kumar and Funk et al. does not specifically disclose wherein the similarity score is determined by applying a cosine similarity technique on the second set of service provider vector representations and the second set of client vector representations to calculate the plurality of similarity scores.
	However, Bao discloses generating a plurality of similarity scores to identify the … set of service provider entities and the second set of client entities by: generating a first set of service provider vector representations corresponding to the first set of service provider entities (Paragraph 0120, In some embodiments, in addition to determining whether the service provider matches the help request by comparing corresponding values in the vectors representing the type of the event of the first feature and in the vector representing skill type of the service provider of the second feature, the server 110 (e.g., the first determination unit 930 of the first determination module 820 of the information processing device 800) may also determine whether the skill of the service provider matches the type of the event, that is a matching degree between the skill type of the service provider and the type of the event, by performing a calculation on the vector representing the type of the event and the vector representing the skill type of the service provider); 
generating a first set of client vector representations corresponding to the first set of client entities (Paragraph 0121, For example, assuming that a vector of the skill type of the candidate service provider 1 in the first feature of the candidate service provider 1 is denoted as D1, and the vector of the information of the help request transmitted by the user A is denoted as A, the server 110 may determine a product R1 of the vector D1 and a transposed vector A.sup.T of the vector A. R1=D1.Math.A.sup.T=[1,0,0].Math.[1,0,0].sup.T=1. Since R1 is greater than 0, the candidate service provider 1 may be determined to have the ability to handle the help request of the user A. The product of the above vectors may be the matching degree between the skill of the candidate service provider and the type of the event, that is to say, the skill of the candidate service provider corresponds to the type of the event of the emergency and the candidate service provider has the ability to handle the emergency); 
generating a … set of service provider vector representations corresponding to a remaining set of service provider entities, … (Paragraph 0121, For example, assuming that a vector of the skill type of the candidate service provider 1 in the first feature of the candidate service provider 1 is denoted as D1, and the vector of the information of the help request transmitted by the user A is denoted as A, the server 110 may determine a product R1 of the vector D1 and a transposed vector A.sup.T of the vector A. R1=D1.Math.A.sup.T=[1,0,0].Math.[1,0,0].sup.T=1. Since R1 is greater than 0, the candidate service provider 1 may be determined to have the ability to handle the help request of the user A. The product of the above vectors may be the matching degree between the skill of the candidate service provider and the type of the event, that is to say, the skill of the candidate service provider corresponds to the type of the event of the emergency and the candidate service provider has the ability to handle the emergency); 
generating a … set of client vector representations corresponding to a plurality of client entities (Paragraph 0121, For example, assuming that a vector of the skill type of the candidate service provider 1 in the first feature of the candidate service provider 1 is denoted as D1, and the vector of the information of the help request transmitted by the user A is denoted as A, the server 110 may determine a product R1 of the vector D1 and a transposed vector A.sup.T of the vector A. R1=D1.Math.A.sup.T=[1,0,0].Math.[1,0,0].sup.T=1. Since R1 is greater than 0, the candidate service provider 1 may be determined to have the ability to handle the help request of the user A. The product of the above vectors may be the matching degree between the skill of the candidate service provider and the type of the event, that is to say, the skill of the candidate service provider corresponds to the type of the event of the emergency and the candidate service provider has the ability to handle the emergency); 
and applying a cosine similarity technique on the … set of service provider vector representations and the … set of client vector representations vis-a-vis the first set of service provider vector representations and the first set of client vector representations respectively to calculate the plurality of similarity scores to identify the… set of service provider entities and the … set of client entities (Paragraphs 0122-0133, Alternatively, the server 110 may determine a cosine similarity C1 of the vector D1 and the transposed vector A.sup.T of the vector A according to Equation (1). Since C1 is greater than 0, the candidate service provider 1 may be determined to be able to handle the help request of the user A. Similarly, for other candidate service providers among the candidate service providers, the server 110 may determine whether other candidate service providers are able to handle the help request of the user A based on the method above. For example, in the second feature of the five candidate service providers of the candidate service provider set, the skill of the candidate service provider 2 is the conflict mediation, and the vector is represented as D2=[0, 1, 0]. Since the type of the event of the help request of the user A does not correspond to the skill of the candidate service provider 3, the candidate service provider 2 may be not suitable to handle the help request of the user A).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the similarity scores corresponding to the second plurality of client services against the service type of the invention of Kumar to further specify wherein the similarity score is determined by applying a cosine similarity technique on each of the plurality of client service vector representations relative to the service type vector representation to calculate the plurality of similarity scores of the invention of Bao because doing so would allow the method to determine a matching degree between the skill type of the service provider and the type of the event (see Bao, Paragraph 0120). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 5, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar (US 10,600,105 B1), in view of Doganata et al. (US 2015/0347940 A1), in further view of Sayal et al. (US 2008/0103847 A1).
Regarding claims 5, 10, and 15 (Original), which are dependent of claims 1, 6, and 11, the combination of Kumar and Doganata et al. discloses all the limitations in claims 1, 6, and 11. Kumar discloses a set of time dependent win-ratios (e.g. customer satisfaction with work) and a success score (e.g. performance metrics). Further, Doganata et al. discloses a success score predicting a probability for successfully attending the meeting (Paragraph 0065-0066).
Although the combination of Kumar and Doganata et al. discloses predicting a set of time dependent win-ratios, the combination of Kumar and Doganata et al. does not specifically disclose wherein the set of time dependent win-ratios, corresponding to the second set of service provider entities is predicted by using an Auto-Regressive Integrated Moving Average (ARIMA) model that allows forecasting a win-ratio for a service provider entity for a current time frame based on his/her performance in a previous time frame.
However, Sayal et al. discloses a set of time dependent win-ratios, wherein the set of time dependent win-ratios, corresponding to the second set of service provider entities is predicted by using an Auto-Regressive Integrated Moving Average (ARIMA) model that allows forecasting a win-ratio for a service provider entity for a current time frame based on his/her performance in a previous time frame (Paragraph 0056, Embodiments in accordance with the present invention are applicable to many different computational fields, including data analysis, reporting, data mining, data integration, and so forth, to automatically discover time correlations in numeric data. Such time correlations are further utilized in a variety of embodiments, such as business impact analysis, forecasting, prediction, simulation, and so forth. In order to illustrate the diverse applicability of exemplary embodiments, an example is provided to contracts or service level agreements; Paragraph 0057, One exemplary embodiment is a hybrid approach that combines multiple techniques for early detection of Service Level Agreement (SLA) violations. SLAs consist of Service Level Objectives (SLO) that present certain goals, thresholds for determining whether the goals are met, and compensation procedures in case a violation occurs. Each SLO statement involves one or more information technology (IT) or business metrics that are usually numeric variables that can be measured and recorded. The values of those metrics are typically measured and recorded over the course of time. The measurements for each metric can be stored in the form of a time-series (i.e., a sequence of numeric measurements with timestamps indicating the time of measurement; Paragraph 0058, Business processes are often tied to or governed by terms and conditions stipulated in contracts and service level agreements. In general, a SLA is an agreement between two entities, such as a telecommunication entity or IT entity and a customer. The agreement specifies services that the entity will provide the customer and the terms and conditions involved with such services; Paragraph 0061, One exemplary embodiment combines multiple approaches in order to achieve better accuracy in early detection of SLA violations. The existing single-metric and multiple-metric approaches display their strengths under different cases, which are complementary to each other. By way of example, the single-metric techniques include one or more statistical approaches such as autoregressive integrated moving average (ARIMA) and Holt-Winters. Those techniques distinguish trend and seasonal behavior from the noise in order to predict the future values of the business metrics. The predicted values are then compared against the SLO thresholds in order to detect future SLA violations).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify predicting a set of time dependent win-ratios, corresponding to the second set of service provider entities of the invention of Kumar and Doganata et al. to further incorporate wherein the prediction is using an Auto-Regressive Integrated Moving Average (ARIMA) model that allows forecasting a win-ratio for a service provider entity for a current time frame based on his/her performance in a previous time frame of the invention of Sayal et al. because doing so would allow the method to predict future values of the business metrics (see Sayal et al., Paragraph 0061). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar (US 10,600,105 B1), in view of Doganata et al. (US 2015/0347940 A1), in further view of Sayal et al. (US 2008/0103847 A1) and Costa et al. (US 2009/0313067 A1).
Regarding claims 16, 17, and 18 (New), which are dependent of claims 5, 10, and 18, the combination of Kumar, Doganata et al., and Sayal et al. discloses all the limitations in claims 5, 10, and 18. Although Kumar discloses a set of time dependent win-ratios (e.g. rating and/or customer satisfaction with work) and a success score (e.g. performance metrics), Kumar does not specifically disclose the formula used to calculate a win-ratio.
However, Costa et al. discloses a win-ratio for a particular time-frame is calculated as a weighted average of a number of [presentations] attended during the particular time-frame divided by number of wins (Paragraph 0060, Success metrics include formulation of a win ratio (e.g., number of wins divided by number of presentations), win rationale tracking (e.g., tabulations of the number of times a prospect cited a particular reason for selecting the organization's product/service), and cost per win).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the success metrics of the service provided during a particular time frame (e.g. performance metrics) of the invention of Kumar, Doganata et al., and Sayal et al. to further incorporate another known success metric of the invention of Costa et al. because doing so would allow the method to further include information helpful in building success metrics, including win ratios (number of wins divided by number of presentations), win rational tracking (tabulations of the number of times a prospect cited a particular reason for selecting the organization's product/service), and cost per win (see Costa et al., Paragraph 0060). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJORIE PUJOLS-CRUZ whose telephone number is (571)272-4668. The examiner can normally be reached Mon-Thru 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia H Munson can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.P./           Examiner, Art Unit 3624                                                                                                                                                                                                                                                                                                                                                                                                    /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624